PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/190,811
Filing Date: November 14, 2018
Appellant(s): Chauhan, Abhishek



__________________
Shabbi S. Khan

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/06/2022 appealing from the Office action mailed January 7, 2022.
The present application is being examined under the AIA  first to invent provisions.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated 01/07/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  NEW grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 6-13, 16-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Sanjay Sharma et al (US Publication 20190295105 A1, hereinafter Sharma), and in view of Lior Gonnen et al (US Publication 20140136990 A1, hereinafter Gonnen), and Padraic O’Reilly (US Publication 20180167414 A1, hereinafter O’Reilly), and Christopher Jeffs et al (US Publication 20140143157 A1, hereinafter Jeffs).
Claims 4-5, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Gonnen and O’Reilly and Jeffs as applied on claims 1 and 11, and further in view of Tamas Jardan (US Publication 20160132216 A1, hereinafter Jardan).

(3) Response to Argument
The Examiner’s answers in response to Appellants’ arguments are presented below in the same order by which Appellant’s arguments are presented in the appeal brief.
In the appeal brief appellant argues:
The Office Action fails to Support a Finding of prima facie Obviousness because the combination of cited references does not contain all the elements of Appellant’s claims
I.	Alleged Missing Elements in Independent Claims: “maintaining, by a client application executing on a client device, first session between the client application and one or more first servers of a first entity,” and “establishing, by the client application, for a user of the first entity, a second session between the client application and one or more second servers of a second entity”
Appellant argues Sharma maintains the sessions with the same server of the same entity, the server computing device 12b, and Sharma fails to teach two sessions with two different servers of two different entities (see Appellant Appeal Brief pages 11-14).

The Examiner respectfully disagrees with appellant:
Fig. 1 of Sharma is reproduced below:

    PNG
    media_image2.png
    329
    565
    media_image2.png
    Greyscale


In full paragraphs [0028] and [0031] of Appellant’s Specification provide:
[0028] Referring now to the drawings, FIG. 1 depicts an illustrative computing network that depicts components for a system for scoring a user's interaction with a software program according to embodiments shown and described herein. As illustrated in FIG. 1, a computer network 10 may include a wide area network (WAN), such as the Internet, a local area network (LAN), a mobile communications network, a public service telephone network (PSTN), a personal area network (PAN), a metropolitan area network (MAN), a virtual private network (VPN), and/or another network. The computer network 10 may generally be configured to electronically connect one or more computing devices and/or components thereof. Illustrative computing devices may include, but are not limited to, a user computing device 12a, a server computing device 12b, and an administrator computing device 12c.

[0031] It should be understood that while the user computing device 12a and the administrator computing device 12c are depicted as personal computers and the server computing device 12b is depicted as a server, these are nonlimiting examples. More specifically, in some embodiments, any type of computing device (e.g., mobile computing device, personal computer, server, etc.) may be used for any of these components. Additionally, while each of these computing devices is illustrated in FIG. 1 as a single piece of hardware, this is also merely an example. More specifically, each of the user computing device 12a, server computing device 12b, and administrator computing device 12c may represent a plurality of computers, servers, databases, components, and/or the like.. (Emphasis added)

The Examiner notes that “[T]he question under 35 U.S.C. § 103 is not merely what the references expressly teach but what they would have suggested to one of ordinary skill in the art at the time the invention was made.”  Merck & Co., Inc. v. Biocraft Laboratories, Inc., 874 F. 2d 804, 807–808 (Fed. Cir. 1989) (Emphasis added). As specified in paragraph [0031], it is merely an example that each of the computing devices illustrated in Fig. 1 as a single piece of hardware, more specifically, each of the user device 12a, server computing device 12b, and administrator computing device 12c may represent a plurality of computers servers, databases, components, and/or the like.. That is, a person of ordinary skill in the art would understand that Sharma teaches that the user device 12a may represent a plurality of client devices 12a(1), 12a(2)…12a(n), and the server computing device 12b may represent a plurality of computers servers 12b(1), 12b(2)…12b(n).  More specifically, computer server 12b(1) may represent the first server of a first entity, and computer server 12b(2) may represent the second server of a second entity1.  Each of computers servers 12b(1) and 12b(2) connects to the client device 12a through a network 10, the computer network 10 may generally be configured to electronically connect one or more computing devices and/or components (Sharma, Fig. 1 and [0028]). 
In Sharma’ embodiment setting, a plurality of computers servers connect with a plurality of client devices processing users’ interaction data with software programs and collecting feedback information. Therefore, Sharma teaches that server 12(b) can be multiple servers, and each server may be associated with an entity, Appellant’s arguments that there is only one server should be found unpersuasive.
Moreover, the Examiner notes that in Sharma, one or more metrics corresponding to the one or more actions undertaken by the user with the software program is generated, a metric may indicate certain characteristics of a particular action completed by a user when interacting with the software, including informational features, search and discovery features, session navigation features, document user features, research features, time features, errors, and response time features (Sharma, [0044]), once a user has completed a session with the software program, the user may click a “log off” button or a similar button to close the software program (Sharma, [0052]), here a session (the first session) between the user and the software program is running and information regarding the session is recorded in metrics, once the user has logged out of the software program, a pop-up box or the like may be presented to the user asking the user if the user wishes to participate in a survey regarding the user’s experience (Sharma, [0054]), a determination may be made as to whether the user has agreed to the survey (Sharma, [0055]), if so, the survey may be provided to the user, please note here another session (the second session) is established, the user’s response to the survey may be received, the survey is provided after the user has completed an interaction session with the software program (Sharma, [0057]), once the survey responses have been received, they may be stored as survey data within the data storage component (Sharma, [0059]). That is, a first session between the client device 12a and the computer server 12b(1) which is the first entity hosting the specific application, and information regarding the first session is recorded, then a second session regarding the survey is established separately and maintained between the client device 12a and the computer server 12b(2) which the  second entity conducting the survey data, and information regarding the second session is recorded.  Appellant argued Sharma’s the client device 12a does not establish any session with the administrator computing device 12c. As discussed above, the client device 12a establish separated sessions with a plurality of computer servers 12b(1) and 12b(2).
Therefore, Sharma discloses two sessions (an application session and a survey session) with two different servers (an application server and a survey server) of two different entities (an entity hosts an application and an entity conducts a survey).

II.	Alleged Missing Elements in Independent Claims: “transmitting, by the client application via the first session for storage by a data storage service of the first entity, information about the interaction with the network application of the second entity received from the user of the first entity via the overlay, and the data storage service stores the information transmitted by the client application to one or more data stores maintained by the first entity.”
Appellant argues in Sharma, the server computing device 12b providing the survey, and the survey results are provided back to the same server computing device 12b, not to one or more first servers of a first entity as recited in Claim 1 (see Appellant Appeal Brief page 14).

The Examiner respectfully disagrees with appellant:
Fig. 2 of Sharma is reproduced below:

    PNG
    media_image3.png
    446
    480
    media_image3.png
    Greyscale

In full paragraphs [0030], [0036], [0038] and [0062] of Sharma’s Specification provide:
[0030] The server computing device 12b may receive data from one or more sources, generate data, store data, index data, search data, and/or provide data to the user computing device 12a in the form of a software program, questionnaires, and/or the like.

[0036] It should be understood that the data storage component 36 may reside local to and/or remote from the server computing device 12b and may be configured to store one or more pieces of data and selectively provide access to the one or more pieces of data. As illustrated in FIG. 2, the data storage component 36 may store session data 38a, user activity data 38b, signal score data 38c, PSS data 38d, and/or other data 38e, as described in greater detail herein.

[0038] It should be understood that the components illustrated in FIG. 2 are merely illustrative and are not intended to limit the scope of this disclosure. More specifically, while the components in FIG. 2 are illustrated as residing within the server computing device 12b, this is a nonlimiting example. In some embodiments, one or more of the components may reside external to the server computing device 12b. Similarly, as previously described herein, while FIG. 2 is directed to the server computing device 12b, other components such as the user computing device 12a and the administrator computing device 12c may include similar hardware, software, and/or firmware.

[0062] At step 385, any data generated or obtained from determining and/or measuring the one or more metrics may be stored. For example, in some embodiments, data relating to the one or more metrics may be stored within one or more portions of the data storage component 36, including, but not limited to, the session data 38a, the user activity data 38b, the signal score data 38c, and the other data 38e (FIG. 2). Such data may be stored so that it can be retrieved in the future for analysis, prediction, scoring, and/or the like, as described herein. (Emphasis added)

As discussed above, in Sharma, the server computer 12b may represent a plurality of servers, for example, server computer 12b(1) of the first entity, and server computer 12b(2) of the second entity.  The first server computer 12b(1) and the second serve computer 12b(2) receive and provide data with the client computing device 12a in the form of a software program, questionnaires, and/or the like (Sharma, [0030]), the components in Fig. 2 including data storage 36 which may reside remote/external to the server computer device 12b(1) of the first entity and the server computer 12b(2) of the second entity (Sharma, Fig. 2, [0036] and [0038]), and data may be stored within the data storage component 36 including the session data 38a, the user activity data 38b, the signal score data 38c, and the other data 38e (Sharma, Fig. 2 and [0062]). Appellant alleged Sharma only has one server processing and storing information transmitted by the client application.  The Examiner notes Sharma has a plurality of server devices processing the storing information transmitted by the client application. 
Therefore, the client computing device 12a may transit data including session data, user activity data and other data to the server computing device 12b(1) and store these data in a data storage of the first entity. 

III.	Appellant argued the cited references did not teach overlays are stored in the client application on the client device.
Appellant argues in Sharma, overlays are stored at and selected at the server computing device 12b, not the user computing device 12a, as recited in Claim 1 (see Appellant Appeal Brief page 15).

The Examiner respectfully disagrees with appellant:
In full paragraphs [0037]-[0038] of Appellant’s Specification provide:
[0037] Included in the memory component 40 are the operating logic 41, the session logic 42, the monitoring logic 43, the survey logic 44, the prediction logic 45, and/or the reporting logic 46. The operating logic 41 may include an operating system and/or other software for managing components of the server computing device 12b. The session logic 42 may provide a software product to the user in the form of an interaction session, such as a research session or the like, as described in greater detail herein. The monitoring logic 43 may monitor a user's interaction with a software product during an interaction session and determine one or more metrics from the user's interaction that are used for performance determination and/or prediction, as described in greater detail herein. The survey logic 44 may provide a post-software experience survey to a user after the user has interacted with a software program. The prediction logic 45 may predict a user's response to software based on historical data. The reporting logic 46 may provide data to one or more users, where the data relates to the evaluation of the interaction between the user and the software program.

[0038] It should be understood that the components illustrated in FIG. 2 are merely illustrative and are not intended to limit the scope of this disclosure. More specifically, while the components in FIG. 2 are illustrated as residing within the server computing device 12b, this is a nonlimiting example. In some embodiments, one or more of the components may reside external to the server computing device 12b. Similarly, as previously described herein, while FIG. 2 is directed to the server computing device 12b, other components such as the user computing device 12a and the administrator computing device 12c may include similar hardware, software, and/or firmware. (Emphasis added)

The Examiner notes that the server computer 12b(2) may include the survey logic 44 which provide a post-software experience survey to a user after the user has interacted with a software program (Sharma, [0037]), for example, once the user has logged out of the software program, a pop-up box or the like may be presented to the user asking the user if the user wishes to participate in a survey regarding the user’s experience (Sharma, [0054]). “A pop-up box or the like” is an “overlay,” as claimed, that is presented to the user and the component survey logic 44 is managing the pop-up box.  Since “other components such as the user computing device 12a…may include similar hardware, software, and/or firmware” (Sharma, [0038]), the survey logic 44 which manages a survey pop-up box may be included in the client computing device 12a.
Therefore, the survey overlays may be stored and selected at the server computer 12b(2), or at the client computing device 12a as well.
Appellant’s argued that O’Reilly and Jeffs did not teach the overlays are stored and selected in the client application.  Examiner notes that Sharma was cited for and clearly teaches the survey overlays may be stored and selected at the client computing device, Appellant’s remarks that O’Reilly and Jeffs do not teach this limitation are not relevant.  In addition, at least in Jeffs, the survey data 250 is stored at storage system 204 of the computing system 200 as depicted in Fig. 2, Jeffs points out it should be understood that one or more modules could provide the same operation, it is to be recognized that implementations of such systems can be performed using one or more processors, which may be communicatively connected (Jeffs, Fig. 2 and [0018]). Accordingly, Jeffs teaches the survey data may be stored and presented at the client device connecting with other computing devices in the system.
	
	For the above reason, it is believed that the rejections should be sustained. 

Respectfully submitted,
/HUA LU/
Primary Examiner, Art Unit 2171
06/29/2022



An Appeal Conference was held on June 28, 2022.  Agreement was reached to 

proceed to the Board of Appeals and Interferences.



Conferees:

/MATTHEW ELL/           Supervisory Primary Examiner, Art Unit 2171                                                                                                                                                                                             
/ANDREW R DYER/           Primary Examiner, Art Unit 2176                                                                                                                                                                                             

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 C.F.R. § 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 C.F.R. § 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 C.F.R. § 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Entity” may refer to any object, user, unit, or organization, etc.